Citation Nr: 1420189	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-02 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.

2.  Whether new material evidence has been received to reopen a claim of service connection for a low back disorder to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement service connection for a bilateral hearing loss disorder.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an increased rating for the left knee chondromalacia with medial meniscectomy and traumatic arthritis, greater than 20 percent prior to September 16, 2009, and greater than 10 percent from August 1, 2011.

REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions issued in September and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.  

With regard to the Veteran's assignment of representation, the Board notes that under 38 C.F.R. § 20.1304, an appellant has "90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board of Veterans' Appeals, whichever comes first, during which they may submit a... request for a change in representation."  38 C.F.R. § 20.1304 (2013).

In the immediate case, the Veteran was provided a letter in June 2012 notifying him of the imminent transfer of his appeal to the Board.  More than 90 days after the letter was provided, the Board received a VA Form 21-22a assigning Allen Gumpenberger as the Veteran's representative.  Also of record, is a notice from the Veterans of Foreign Wars of the United States (VFW), the Veteran's prior representative, which indicated that they were unable to continue representation in these appeals because the Veteran had appointed new representation.

In total the record shows that the Veteran requested a change in representation more than 90 days following the mailing of the notice described above, in violation of 38 C.F.R. § 20.1304.  However, it is evident from the correspondence within the record that all parties, including the Veteran, are aware of the change in representation.  As none of these parties have objected to such change, and as the Board is remanding all issues for which complete grants are not awarded, the Board finds the Veteran effectively assigned Allen Gumpenberger, and any procedural error is rendered harmless. 

The issues of entitlement to service connection for a low back disorder, hearing loss, tinnitus, and an increased rating for the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1994 decision, the RO denied service connection for right knee and low back disorders.  The Veteran did not file an appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the May 1994 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claims regarding the presence of current diagnosed disabilities.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's right knee arthritis is related to service.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision denying service connection for right knee and low back disorders became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).
      
2.  Evidence received since the May 1994 decision is new and material to reopen claims of service connection for right knee and low back disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for arthritis of the right knee have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a previously denied claims of service connection for disorders of the right knee and low back, both claimed as secondary to a service-connected left knee disability.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c) (West 2002)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen claims of service connection for the right knee and low back.
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The RO initially denied a claim for service connection for the right knee in December 1982 as there was no evidence of a current disability and no nexus to the service-connected left knee.  The Veteran appealed the decision and the Board denied the claim in a January 1984 decision.  See 38 C.F.R. §§ 20.1100, 20.1104.  The RO again denied service connection for the right knee in a January 1988 rating decision.  The Veteran did not appeal this decision and it became final.  38 C.F.R. § 20.1103.  In May 1994 the RO denied claims of entitlement to service connection for disorders of the right knee and low back.  The RO based the denials on a lack of evidence showing current disabilities.  The Veteran did not perfect an appeal, and thus the denials became final as to the evidence then of record, and are not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103. However, since that time numerous documents have been associated with the claims file which tend to confirm current diagnoses referable to both the right knee and the low back.  This evidence includes VA examinations in October 2010 and January 2012 as well as an independent medical examination in February 2006.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen claims of service connection for right knee and low back disorders.  

Service Connection for a Right Knee Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To the extent that the Veteran is claiming service connection for arthritis of the right knee, the Board notes that arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran has a current diagnosis of osteoarthritis of the right knee as noted in the January 2012 VA examination.  

The Veteran's service treatment records reflect numerous complaints referable to the left knee.  However, there are no complaints or reports referable to the right knee during service.  The Veteran has reported an incident where he fell down stairs while in service.  The final element is a nexus between the current osteoarthritis and service.

In this regard, the Veteran was provided two VA examinations both of which suggest the condition should be service-connected.  In October 2010 the Veteran underwent examination of the knees, at which time he stated that when his left knee "goes out on him" it causes his right knee to be unstable.  He also endorsed progressively worsening pain in the right knee due to unequal weight distribution.  Radiographic imaging revealed mild narrowing of the medial right knee joint space and the impression was "relatively mild osteoarthritis" and chondrocalcinosis.  Following a thorough examination, the examiner opined that the Veteran's service-connected left knee chondromalacia alters his body mechanics causing him to put more weight on his right knee.  The examiner also noted that when the left knee goes out, it causes the right need to go out as well, and was of the opinion that the right knee disorder was at least as likely as not caused by service-connected left knee chondromalacia.

In January 2012 the Veteran underwent an additional VA examination at which time osteoarthritis of the right knee was diagnosed as were bilateral meniscus tears of both knees.  The VA examiner conducted a comprehensive physical evaluation and interview with the Veteran, including review of the claims file.  The examiner noted that in 2009 bilateral knee x-rays were negative, and noted that the Veteran had undergone several arthroscopic evaluations of both knees.  The examiner also recognized the Veteran's reports that he had been told that his legs were of different lengths "by an inch," however on physical evaluation his legs were only .25 inches different in length.  The examiner thus concluded that arthritic changes of the right knee were not likely due to a limp caused by differences in leg lengths.  Nonetheless, having commented on the chronic nature of the Veteran's right knee symptoms and reports of several knee injuries and falls during service, the examiner indicated that the claimed right knee disorder was at least as likely as not incurred and in, or caused by, service.

While the opinions of the VA examiners differ with regard to whether the Veteran's right knee arthritis is related directly to service, or to his service-connected left knee disability, their opinions both support an award of entitlement to service connection for arthritis of the right knee.  

Significantly, the Board notes that osteoarthritis is one of the listed chronic diseases under 38 C.F.R. § 3.303(b).  Although arthritis was not established during service, the Veteran has described chronic pain continuing from service until the present.  For example, following separation from service, the Veteran complained of pain on bending of the right knee in March 1978.  The Veteran underwent an orthopedic VA examination in August 1978 and was diagnosed with left knee pathologies, but no right knee disorder was identified.

Subsequently, in September 1978 the Veteran reported that he believed he pulled a muscle in his right knee approximately one and a half weeks beforehand.  Evaluation of the right knee revealed effusion with no collateral laxity and negative drawer signs.  Radiographic imaging confirmed a "small" right knee effusion.  The impression was of knee complaints, with no acute injury, and it was noted that the Veteran was "disappointed" that a "stronger" diagnosis had not been reached.  

In December 1978 the Veteran was seen for right knee arthroscopy.  Significantly, at that time the Veteran reported the knee problem began in 1976 when he fell.  Following the procedure, the assessment was of right knee pain with no known pathology.  The Veteran continued to endorse right knee symptomatology and in January 1982, he reported a seven year history of pain.  In August 1982 he described right knee pain and reported he injured it while in the Navy.  In September 1982, the Veteran endorsed an injury the month before, in which he "bumped" his right knee, and now experienced continuous pain in the knee.  A January 1983 record noted complaints of right knee pain and the Veteran reported that it was injured in 1976 in the Navy when he fell down stairs.

The Board finds it significant that many of these records were prepared at a time when the Veteran was not seeking VA compensation for his right knee (his first claim for his right knee was dated in September 1982) and the Veteran's sole purpose in relaying the history was to obtain an accurate diagnosis and treatment for his condition. See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Thus, in light of the evidence of continuity of symptoms and the VA examination relating the right knee to service, the Board concludes that service connection is established for arthritis of the right knee.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  To the extent that the Board is reopening the claims of service connection for right knee and low back disorders, and granting the claim of entitlement service connection for a right knee disorder, the Board is granting in full the benefits sought on appeal and VA has no further duty to notify or assist. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right knee disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted.

Service connection for arthritis of the right knee is granted.


REMAND

The record indicates that in October 2013 the Veteran called to inform VA that he was receiving Social Security Administration disability benefits.  He indicated that he had been approved in June 2012 for such benefits, but did not state for which disability, or disabilities, these benefits related.  While the Veteran stated that he was did not wish to file any new claims, he nonetheless indicated that his receipt of Social Security Administration benefits supported "all of the claimed condition[s] under appeal."  The Board finds that VA must make an effort to obtain any outstanding Social Security Administration records and associate them with the record prior to adjudicating the claims currently on appeal.

In the October 2010 VA examination, the examiner opined that the Veteran's low back and right knee disorders were both at least as likely as not related to a service-connected left knee disability.  The examiner however failed to discuss inter-current causes to include a motor vehicle accident.  The RO ordered an additional VA examination, and in January 2012 VA examiner noted that in June 2006 the Veteran complained of low back pain that began in August 2005 following his motor vehicle collision.  The examiner concluded that low back pain was thus related to the motor vehicle accident and not to service-connected left knee.  What the examiner nonetheless failed to consider and discuss, was whether the Veteran's service-connected left knee disability nonetheless aggravated his low back disability beyond the course of its natural progression.  The Board thus finds that an opinion must be provided on the issue of aggravation.

Finally, the record reflects the Veteran has been treated at VA facilities.  On remand, updated VA treatment records should be obtained and associated with the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and attempt to obtain records relating to Social Security Disability benefits provided to the Veteran.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed conditions and provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

The RO/AMC should also secure updated treatment records from the VA Health Care Systems from September 2011 to the present. 

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  After any records requested above have been received, the RO should provide the Veteran's claims file to a VA examiner for review and consideration of whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current low back disorder was aggravated by a service-connected disability, to include service-connected disorders of the right or left knee.

In this context, aggravation means aggravation of a nonservice-connected condition by a service connected condition such that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

4.  After completing all indicated development and any additional development deemed necessary, readjudicate the claims of service connection for a low back disorder, bilateral hearing loss, and tinnitus, as well as entitlement to increased ratings for the left knee in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and the Veteran should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


